Allen, J.
(concurring specially). T base my concurrence in the decision of this case on the ground that the contract sued on is too indefinite to constitute the basis of an action for damages. It was a contract on the part of the plaintiffs to buy apples for the defendants, but when they were to commence and how many they wele to buy the contract fails to state. It therefore imposes no obligation on the plaintiffs to perform any definite services, nor on the defendants to accept or pay for any such services. I hardly think the contract can be properly denominated unilateral *606or wanting in mutuality. If the parties had seen fit to execute it, it would have afforded a basis for the settlement of their rights growing out of the transaction contemplated by the parties when they entered into the written agreement.